EXHIBIT 10.10 IRREVOCABLE STOCK POWER FOR VALUE RECEIVED, the undersigned does hereby sell, assign and transfer to SearchCore, Inc., a Nevada corporation, a total of Eleven Million Two Hundred Thousand (11,200,000) shares of Common Stock of SearchCore, Inc., a Nevada corporation, held in the name of the undersigned, Justin Hartfield, and represented by stock certificate No. . IN WITNESS HEREOF, the party below has executed this Irrevocable Stock Power as of the date indicated by his signature below. Dated:, 2012 /s/ Justin Hartfield Justin Hartfield, an individual Medallion Guarantee
